DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 21-24 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Regarding claim 21, the phrase “said beads” in line 5 is unclear. It is unclear because there was a previous disclosure of “at least one pair of parallel annular beads” in lines 1-2, thus in the event that there is more than one pair of parallel annular beads it is unclear which singular pair of beads is being referred to by “said beads”. For the purposes of examination, the examiner assumes Applicant intended to refer back to said at least one pair of parallel annular beads.
Claims 22-24 are indefinite by dependence on claim 21. 

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claims 21-24 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Kohashi et al. (US 2007/0243375) (of record), Sharma (US 4,680,228) (of record), any one of Funsch et al. (US 3,762,364) and/or Durairaj et al. (US 2004/0147712), and any one of Westgate et al. (US 2003/0034107) (of record) and/or Reuter et al. (US 2005/0139302) (of record).

Regarding claims 21-24, Kohashi discloses a method of making a pneumatic tire, wherein a radially top belt or breaker is reinforced with a treated polyester cord ([0002]), the method comprising the steps of: dipping a polyester cord into a liquid to make a dipped cord ([0034]), the polyester cord comprising individual polyester fibers and a cord thickness ([0027]), the liquid consisting essentially of an isocyanate in an aqueous carrier (i.e. water) ([0034]); and thermal treatment (i.e. heating) of the dipped cord ([0034]). 
Kohashi further discloses that the dipping may be conducted so that in a first stage a treating solution containing a carrier and an aqueous solution of a blocked isocyanate are compounded is carried out, and then a thermal treatment (i.e. heat) is conducted ([0034]). In other words, a treated polyester cord is formed. In a second stage, an aqueous solution of a blocked isocyanate, a dispersion of an epoxy compound and a mixed solution of resorcinol-formaldehyde-latex (RFL) are compounded is carried out ([0034]). In other words, an RFL adhesive is disposed on at least part of an outer surface thereof of the treated polyester cord.
Kohashi further discloses that the first treating solution is preferred to be compounded with 40 to 95 parts by weigh of (B) the blocked isocyanate solid to 100 parts by weight of the total solid ([0035]). 
Sharma teaches that water is used in the adhesive epoxide-amine-latex dip in an amount sufficient to provide for the desired dispersion of the rubber or latex particles, and for the solution of the epoxide, amine and any other additives, to obtain the desired viscosities, and for the proper solids content to get the necessary pickup of solids on and penetration between the fibers of the cord (Col. 4 lines 18-24). In other words, Sharma teaches that the adhesive solution in which the cord is dipped is intended to penetrate between the fibers of the cord. Sharma further teaches that the amount of water in the adhesive cord dip generally may vary so as to provide a solids content of from about 10 to 50%, preferably from about 15 to 25%, by weight (Col. 4 lines 24-27). Too much water may require use of excess heat to evaporate the water on drying, and too little water may cause uneven penetration or too slow coating speeds (Col. 4 lines 27-30). As discussed above, Kohashi discloses that the first treating solution is preferred to be compounded with 40 to 95 parts by weigh of (B) the blocked isocyanate solid to 100 parts by weight of the total solid (i.e. isocyanate solids present in the adhesive solution). Kohashi further discloses that by the use of a water-soluble blocked isocyanate the permeation and diffusion of isocyanate into fiber becomes more uniform ([0045]). Although Sharma teaches an aramid cord, rather than polyester, and does not expressly teach the same adhesive composition as Kohashi, one of ordinary skill 
Sharma further teaches that the time the cord remains in the adhesive is about a few seconds or more or at least for a period of time sufficient to allow wetting of the cord and at least some impregnation of the fibers of the cord (Col. 4 lines 58-62). In other words, Sharma teaches that the cord is at least somewhat impregnated by the solution when the cord remains in the adhesive for about a few seconds or more. Furthermore, as discussed above, Sharma teaches that the solution is formed so as to get the necessary pickup of solids on and penetration between the fibers of the cord. One of ordinary skill in the art would readily recognize that Sharma’s teaching of leaving the cord in the solution for about a few seconds or more or at least for a period of time sufficient to allow wetting of the cord implies that leaving the cord in the solution longer would allow for more penetration or complete penetration as desired. Moreover, as discussed above, Kohashi discloses that by the use of a water-soluble blocked isocyanate the permeation and diffusion of isocyanate into fiber becomes more uniform ([0045]). In other words, Kohashi also discloses that uniform penetration into the cord is desired. One of ordinary skill in the art at the time of the claimed invention would have found it obvious that Kohashi in view of Sharma discloses that the dipping may be done at a rate sufficient to allow essentially complete penetration of the liquid containing isocyanate between the individual cord fibers as desired.

Funsch teaches treating textile cords formed of thermoplastic fibers, such as polyester, especially cords used in the manufacture of pneumatic tires where the cords are normally coated with an adhesive and hot-stretch, wherein the invention may be advantageously used in connection with other tire cord materials where an increase in flexibility of the cord fabric is necessary, or desirable (Col. 10 lines 54-57). Where a cord-to-rubber bonding agent is applied to a cord made of a multiplicity of very fine filaments, the bonding agent tends to provide a film over the cord and also tends to penetrate into the cord (Col. 10 lines 61-65). The degree of penetration of the adhesive into the cord may vary from a small amount to complete penetration so that each of the filaments is coated (Col. 10 65-67; Col. 11 lines 1). Complete penetration prevents abrading engagement between adjacent filaments and tends to prevent gases from penetrating the cord (Col. 11 lines 3-6). Thermally treating (i.e. heating) the cord prevents the stiffness and brittleness that results from complete penetration, thereby providing the polyester cord with increased flexibility (Col. 11 lines 6-36). In other words, Funsch teaches that it is generally known in the tire art to provide polyester cords that are treated with an adhesive solution that may completely penetrate the cord, which prevents abrading engagement between adjacent filaments and tends to prevent gases from penetrating the cord. Accordingly, complete penetration would be penetration into approximately 100% of the cord thickness, thereby falling within all of the aforementioned claimed ranges. Case law holds that in the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. See MPEP 2144.05. Applicant's original disclosure fails to provide a conclusive showing of unexpected results for the penetration of the isocyanate solution into the cord thickness. One of ordinary skill in the art at the time of the claimed invention would have 
Additionally or alternatively, Durairaj teaches a polyester cord that is very ideal material for use as the reinforcing material in the manufacture of various rubber articles including a tire ([0007]), wherein molecular inter diffusion between the adhesive and substrate (namely the fiber or rubber) is an important factor in the adhesion development of polyester material ([0007]). In other words, penetration of the adhesive solution into the fiber and the fusing of the fibers is important in the adhesion development of polyester material and is essentially a result-effective variable, wherein the amount of penetration of the solution including the isocyanate into the cord thickness is an important factor in the adhesion development of polyester material. One of ordinary skill in the art at the time of the claimed invention would have found it obvious to modify Kohashi in view of Durairaj in order to provide the appropriate amount of penetration of the isocyanate solution into the polyester cord so as to obtain uniform permeation and diffusion of isocyanate into the fiber. While modified Kohashi does not explicitly disclose the value for the amount of penetration of the isocyanate into the fiber, it is considered within the ability of one of ordinary skill in the art at the time of the invention to rely on routine experimentation to arrive at suitable optimum operating parameters for said amount of penetration. Absent unexpected results, case law holds that discovering an optimum value of a result effective variable involves only routine skill in the art. See MPEP 2144.05 (II)(B). Applicant's original disclosure fails to provide a conclusive showing of unexpected results for the amount of penetration of the isocyanate into the cord thickness. 
As discussed above, Kohashi discloses thermal treatment (i.e. heating) of the dipped cord which is dipped in isocyanate. In other words, Kohashi discloses drying the isocyanate-dipped polyester cord, which one of ordinary skill would readily recognize necessarily requires sufficient heat and time to remove 
While Kohashi does not expressly recite the overall structure of the tire, it is consistent with the fundamentals of tire construction to provide a tire comprising at least one pair of parallel annular beads, at least one carcass ply wrapped around said beads, at least one breaker disposed over said carcass ply in a crown area of said tire, a tread disposed over said breaker, and sidewalls disposed between said tread and said beads. For instance, Westgate teaches a pneumatic tire comprising at least one pair of parallel annular beads (Fig. 1: 14) ([0017]), at least one carcass ply (Fig. 1: 12) wrapped around said at least one pair of annular beads ([0017]-[0018]), at least two belts or breakers (Fig. 1: 16) comprising polyester cords disposed over said at least one carcass ply in a crown area of said tire ([0017]-[0018]), a tread (Fig. 1: 20) disposed over said at least two belts or breakers ([0017]), and sidewalls (Fig. 1: 22) disposed between said tread and said beads ([0017]). Additionally or alternatively, Reuter teaches a pneumatic tire comprising at least one pair of parallel annular beads (Fig. 1: 24) ([0062]), at least one carcass ply (Fig. 1: 22) wrapped around said at least one pair of annular beads (Fig. 1: 24) ([0062]), at least two belts or breakers (Fig. 1: 26, 28) reinforced by polyester cords disposed over said at least one carcass ply in a crown area of said tire ([0062], [0065]), a tread (Fig. 1: 32A, 32B) disposed over said belts or breakers (Fig. 1: 26, 28) ([0062]), and sidewalls (Fig. 1: 33) disposed between said tread (Fig. 1: 32A, 32B)  and said at least one pair of parallel annular beads (Fig. 1: 24) ([0063]). Accordingly, one of ordinary skill in the art at the time of the claimed invention would have found it obvious to further modify Kohashi in order to provide a tire structure that is consistent with the fundamentals of tire construction and generally known in the tire art, 
The examiner notes that the transitional phrase "consisting essentially of" limits the scope of a claim to the specified materials or steps "and those that do not materially affect the basic and novel characteristic(s)" of the claimed invention.  A “consisting essentially of” claim occupies a middle ground between closed claims that are written in a “consisting of” format and fully open claims that are drafted in a “comprising” format. For the purposes of searching for and applying prior art under 35 U.S.C. 102  and 103, absent a clear indication in the specification or claims of what the basic and novel characteristics actually are, "consisting essentially of" will be construed as equivalent to "comprising."  If an Applicant contends that additional steps or materials in the prior art are excluded by the recitation of "consisting essentially of," Applicant has the burden of showing that the introduction of additional steps or components would materially change the characteristics of applicant’s invention.  See MPEP 2111.03 (III). In this case, the phrase “consisting essentially of 15 to 25 percent by weight of an isocyanate in a carrier selected from organic solvents and water” is construed as equivalent to "comprising 15 to 25 percent by weight of an isocyanate in a carrier selected from organic solvents and water” because Applicant has not shown that the introduction of additional steps or components would materially change the characteristics of Applicant’s invention. 

Response to Arguments
Applicant’s arguments with respect to claim(s) 21-24 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEDEF PAQUETTE (née AYALP) whose telephone number is (571) 272-5031.  The examiner can normally be reached on Monday - Friday 7:00 AM EST - 4:00 PM EST. 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KATELYN WHATLEY can be reached on (571) 270-5545.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300. The fax phone number for the examiner is (571) 273-5031.




/SEDEF PAQUETTE/
Examiner, Art Unit 1749
	
/ROBERT C DYE/Primary Examiner, Art Unit 1749